Case 1:20-cv-00147-RDA-TCB Document 1-1 Filed 02/12/20 Page 1 of 1 PageID# 8




                                      February 10,2020

Marc Stout
30 Willow Branch Place
Fredericksburg, VA 22405
                                                                  .    RECEIVED
Civil Clerk                                            :              MAILROOM
                                                           •1*;

Albert V. Bryan U.S. Courthouse
401 Courthouse Square                                                 m       m
Alexandria. VA 22314
                                                             r
                                                            CLERK. U.S. DISTF.
                                                                  ALEXANDRIA. ViHGIKIA




To whom it may concern:

Enclosed is my petition to proceed in forma pauperis and a Section 1983 complaint. Please
docket the case and serve process.
